Ratification of the ILO's 2006 Consolidated Maritime Labour Convention (debate)
The next item is the report by Mary Lou McDonald, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision authorising the Member States to ratify, in the interests of the European Community, the 2006 Consolidated Maritime Labour Convention of the International Labour Organisation C6-0241/2006.
Mr President, ladies and gentlemen, the International Labour Organisation has adopted the ambitious Maritime Labour Convention, which lays down minimum standards for working conditions on board: employment conditions, accommodation conditions, social security protection and welfare, not forgetting provisions for implementation.
The added value of this Convention, a real beginning for a code for international maritime labour, lies in that it makes the existing standards more effective, that it adapts them to globalisation, and above all that it makes it possible to increase the number of ratifications by States. The Commission, like the ILO (International Labour Organisation), considers that the goal of a level playing field is fundamental. We are convinced that the Maritime Labour Convention will contribute to that, eliminate shipping that does not respect minimum standards and make careers at sea more attractive.
The Convention must, however, be ratified speedily in order to produce these positive effects. A decision authorising Member States to ratify the Convention is legally required given that the ILO's current rules do not allow the Community as such to ratify the text, even if it includes provisions that fall within the competence of the Community.
In order to avoid delaying the ratification procedures, the Commission has endeavoured to present its proposal for a decision hard on the heels of the adoption of the Convention.
In its proposal, the Commission anticipates the principle of authorisation to ratify and suggests 31 December 2008 as the target date for depositing the instruments of ratification. Consequently, the Commission wishes to retain a strong wording on the commitment to ratify the Convention and rejects any editing that could weaken this principle.
Mrs McDonald, I should like to thank you and to give you my full support for your report, which upholds the target date of 2008. Taking into account the level of European standards, one may think that third countries will be much more affected by the Convention coming into force than the Member States, who already apply more exacting standards. When the Convention comes into force it will reduce the disparities between the standards of most of the third countries and those of the Community, which should encourage fairer conditions for competition.
Whole sections of the Convention are already covered by equivalent provisions in Community law. Member States, therefore, will not have to review their legislation entirely and will be able to accelerate ratification.
The Commission can understand the internal constraints of Member States and, in this context, can be more flexible about the time limit, but on the principle of a definite time limit without conditions attached. It would be very sad to lose the momentum we had during the negotiations in Geneva by weakening the principle of depositing the instruments of ratification.
Mr President, ladies and gentlemen, I thank you for your attention and once again I give my thanks to Mrs McDonald.
rapporteur. - Mr President, 'the ILO Maritime Labour Convention is the best thing that has ever been developed in the maritime labour field.' These are not my words, but the words of Dierk Lindemann, who was the spokesperson for shipowners during the negotiations on the Convention.
The Convention brings together 65 previous ILO conventions into one consolidated document. It sets minimum requirements for seafarers, with provisions on employment conditions and recruitment, working hours, wage protection, leave and repatriation, accommodation, recreation, food and catering, health and medical care, welfare and social security. It will immeasurably improve the conditions of the millions of workers in this sector worldwide. Because the maritime industry is global, it is important that global standards be adopted in order to limit the negative effects of globalisation, in particular social dumping.
The Convention, when ratified, will apply to all ships, even those flagged by countries which have not individually ratified. It will shift the behaviour pattern of the whole industry by creating minimum standards, avoiding social dumping.
Immediately following its adoption in February 2006, Chris Horrocks, Secretary-General of the International Shipping Federation, said, 'This landmark decision is just the beginning. Now we have to ensure that every government ratifies this Convention as soon as possible and applies it in full.'
In July 2006, the European Community Shipowners' Association and the European Transport Workers' Federation confirmed their full support for the Convention in a letter to EU transport ministers. In their letter, they strongly recommend that Member States ratify the Convention and engage in processes to that end as soon as possible.
The representative of the ILO, Cleopatra Doumbia-Henry, speaking at the Committee on Employment and Social Affairs, where it was discussed, said that a delay in ratification could slow down the extraordinary momentum which has built up in support of the Convention. Strong words indeed for a representative of the ILO!
The Commission, having invested much in the negotiations on the Convention and ensuring that it was compatible with EU law, is also on record as supporting ratification of the Convention by the end of 2008. Ratification by that date would enable the Convention to enter into force by 2009, almost ten years after negotiations began.
It seems to me that the only people who do not want the Convention to be ratified by 2008 are the Member States, who want, in their own words, 'to make efforts to ratify the Convention, preferably before 31 December 2010'.
The reality is that without the Convention, shipping in Europe will find it difficult to compete, as it is increasingly being undercut by ships flying flags of convenience. I would urge Members to endorse the Convention overwhelmingly and, in adopting this report, send a message to the Member States that the shipping industry, and particularly workers within that industry, cannot wait. Member States should stop dragging their feet and ratify this Convention speedily.
I should like to make some additional remarks about other measures that could be undertaken by the EU. The Commission's excellent communication on strengthening maritime labour standards provides a good starting point, and I hope that my report makes some small contribution to doing just that. The EU needs to look at areas not fully covered by the Convention and, in particular, the regulation of recruitment agencies. The EU should look at how to strengthen, complement or extend the standards of the ILO Convention and to go further in protecting the rights and interests of seafarers. The EU should look at adopting measures to reduce the risks of different interpretations of the Convention between EU Member States. Proposals should be brought forward to allow for family-friendly facilities to be available on ships. The EU should try to enforce minimum employment standards and wages for all vessels operating in its waters and, in particular, I would say that the Commission should retable the proposal for an EU ferries directive.
However, the first and the most important step is the ratification of this ILO Maritime Labour Convention. There is no time to be wasted in this matter and there can be no delay.
draftsman of the opinion of the Committee on Transport and Tourism. - (EL) Mr President, I too should like to thank the rapporteur on her work and to welcome the fact that we are very close to signing the Maritime Labour Convention, which both safeguards social rights and decent living conditions for seafarers and promotes careers at sea, because with education and by organising labour, we can safeguard the necessary quality in maritime labour, which the European Union needs for its competitiveness. Apart from the quality of work of our seafarers, careers at sea may become more attractive, which we welcome, given the need for seafarers for the competitiveness of our shipping industry.
This convention is also very important for global shipping, because certain standards for the organisation of maritime labour will be applied uniformly. Today the various states apply fragmentary provisions already in existence through this convention but, apart from that, conditions of healthy competition are also safeguarded; with the clause precluding more favourable treatment, protection will be provided to the fleets of the states that ratify the convention, thereby preventing social dumping, to which the rapporteur referred just now and which is unfair to our seafarers and shipping companies, given that, as things stand, numerous companies already have the opportunity to recruit seafarers from countries with no social standards of the level which the international convention wishes to impose and to which the European Union aspires.
The other important issue is that it introduces the maritime labour certificate and the maritime labour declaration. This system comes under the control of the port state, in which case it is possible for ships to be inspected and detained in the event of doubt as to whether these standards are being complied with. I believe that the principles that we wish to disseminate throughout the world, over and above the application to our political entity, are expressed in this convention and it is a good thing that all the Member States are endeavouring to ratify it soon. In the Committee on Transport and Tourism, we had amendments for deferral to 2010, because we know that there is not the same type of ratification in the various Member States and we believe that it would be possible for sufficient time to be allowed to prepare such ratification properly. In any event, the prevailing opinion is that we must have completed the procedures by 2008, meaning that we need to hurry up and set a good example of proper integration and application, starting in the European Union.
on behalf of the PPE-DE Group. - (EL) Mr President, I congratulate Mrs McDonald, because with her report the European Parliament is agreeing to the Council's proposal to authorise the Member States to ratify the International Labour Organisation Convention on Maritime Labour in the interest of the European Union. Thus it is acknowledging how important it is for the status of seafarers to be safeguarded within the framework of globalisation and for exploitative practices to be prevented. It also safeguards the existence of a Community regime coordinating the social insurance systems. In ratifying the convention, the Member States will primarily be strengthening the global social framework, because they are aiming for decent conditions worldwide.
We consider it necessary to strengthen maritime safety, so that careers at sea attract young Europeans and so that 17 000 vacancies for Community seafarers can be filled, especially vacancies for bridge and engine officers. This is an opportunity, Commissioner, for us to emphasise how very important it is to strengthen maritime education and the pan-European campaign for career guidance in careers at sea.
Current progress in technology allows direct daily contact between seafarers and their families and complements safe working conditions. A campaign to attract people to careers at sea should include employment prospects for disabled seafarers in activities on shore or parallel alternative employment between sea and shore. We also need to strengthen maritime jobseekers offices, so that there is optimum management of the available workforce. It is a good thing that, at European level, social dialogue is to start between seafarers and shipowners and we hope that it will result in agreement. The proper application of the ILO international convention also makes provision for monitoring by a tripartite committee with the participation of representatives of shipowners, seafarers and the state.
Finally, I would remind you that the European Commission quite rightly withdrew the proposal for minimum employment standards and wages for seafarers working on its waters in 2001. Plans for equal treatment of Community and non Community seafarers are good, but in practice a Community directive on car ferries cannot be applied as all voyages are international. We call on the European Commission to be especially careful when it comes to the compatibility of its proposals with the international law of the sea.
Mr President, I also welcome the report and indeed I welcome the work which Ms McDonald has put into this issue. There is no doubt whatsoever that this consolidated Convention on the working conditions of seafarers is an extremely important step forward. It is an attempt to bring up to date some conventions which go back as far as 1920, and it seeks to put in place some global standards which hopefully will lead to more humane conditions on board ships.
As has already been pointed out, however, even the higher minimum standards which the Convention will set out will still not reach the standards for employees and employment in the various EU Member States. It is regrettable, therefore, that EU Member States are resisting a rapid ratification of this particular Convention. In my view, it is part of the race to the bottom which many Member States have resisted. For instance in Ireland, there was the manning of ferries directive, and the experience was that Irish Ferries sought to sack their entire staff and subsequently employ cheaper labour at less than half the legal minimum wage rate in Ireland.
In conclusion, I think that the blocking of the manning of ferries directive and the attempt to slow down the ratification of this Convention is symptomatic of some Member States' attitudes. I agree with everything that Ms McDonald has said with regard to the need for Europe-wide regulation. However, I say to her that in order to make this regulation, we need QMV in this area of work, which we do not have at present. In order to get QMV we need the proposed European Constitution and I suggest that Ms McDonald ought to review her opposition to that Constitution if we are serious about making progress as regards implementing common labour standards across Europe.
(FR) Mr President, we are currently in the middle of the Erika trial. The Erika case is typical of those disasters that are avoidable but that nonetheless happen because the gains of a handful of individuals must necessarily take precedence over everything. That is the outcome of liberal logic, of profit pushed to the extreme, according to which, for the sake of making a few euros more, everything is permitted, including disregarding the most elementary safety rules to the point of catastrophe.
It is this same logic that we have seen at work in the miserably famous case of Irish Ferries, which soon will have nothing Irish about it except its name. In the name of profit, the entire staff complement of a company, which is nonetheless operating correctly, can be thrown overboard.
Again it is this same logic that pushes some shipowners carrying out intracommunity cabotage to operate ships with insufficient crew and in conditions that put both the crew and shipping as a whole at risk.
These miserable working conditions go so far as to jeopardise seafaring traditions and expertise because the image they give of the sector is such that it has become more and more difficult to recruit European seamen.
Of course, this pursuit of profit is never mentioned. It is better to put forward the argument of international competition, which is essentially Asian and obviously unfair, to justify these practices, even when this competition does not exist. Has anyone ever seen Chinese companies operating ferries in the Baltic or in the Channel?
There is no question of denying this competition. It does affect part of the sector and it also has its merits, but it must be controlled and it must be fair. It is possible to choose the basis on which it should operate. And if, sadly, social dumping is a reality in the maritime sector, it is not inevitable.
There are, of course, those who accept it and seek to profit from it, but one can also reject it by pushing for a general rise in social standards in the world as a whole so that, in the end, everyone can find themselves on an equal footing in terms of international competition. That is, as you will have realised, the way that I would like Europe to go.
In Europe, as we know, competitiveness will not be achieved through minimising costs and lowering social standards. It can only be achieved through quality. The quality of vessels, the quality of crews, safeguarded by means of decent working and training conditions.
The ILO Convention that is being discussed this evening offers us the opportunity to make that choice. It does not solve all of the problems, but it represents a step forward. And it offers European shipowners and the Member States an opportunity to demonstrate their commitment to defending certain values enshrined in the European Union and in its social model. On signing it in February 2006, they were signing a statement of intent in that regard. We now expect them to move on to actions.
As far as shipowners are concerned, I can only welcome the fact that they have given their firm and willing commitment to entering into social, European dialogue, with their trade union partners, with a view to signing, by the end of the year, a collective European agreement that would include the relevant provisions of this Convention. An initial cycle of negotiations has ended today and the climate seems very constructive. This is a good thing and I think that we can also welcome the constructive role played by the European Commission in facilitating this process.
As for the Member States, they hold the key to bringing this Convention into force. It has been said, if the European Union and the European Free Trade Association ratify it, then the Convention will come into effect and will apply everywhere. If Europe ratifies speedily, other nations will follow, and Europe will have been the driving force, in showing that another way, apart from exploitation and dumping, is possible, and that competition can go together with responsibility.
It is essential, therefore, if we believe in the unique quality of the European model, to see to it that this Convention is ratified speedily. It is also essential to keep to the target date of the end of 2008 proposed by the ILO.
Mr President, first I shall again thank Mrs McDonald. I should also like to say that the ILO Convention is an initial response. By raising working standards, its effect will be to allow fairer competition.
In addition, the Commission has undertaken a very in-depth study on the ferries sector. The Commission will assess subsequently whether a new proposal for a directive on this subject would be relevant and appropriate.
I would like also to say that we are aware that the target date of December 2008 is ambitious, but it is realistic. The ILO has worked out a plan of action that relies on the Maritime Labour Convention coming into force in 2010 and, at the latest, in 2011. The Commission, in proposing the depositing of instruments of ratification before the end of 2008, guarantees that Member States will be in line with this timescale. Taking into account the ILO's own rules, if Member States deposit their instruments of ratification at the end of 2008 at the latest, the Convention would come into force before the beginning of 2010. You see, therefore, that it is essential that we stick to that date.
I shall also answer Mr Navarro and Mrs Panayotopoulos. Alongside the European Parliament's work in relation to the opinion on the draft decision authorising ratification of the Convention, the social partners have come together to negotiate a possible joint agreement on the basis of this same Convention. I would remind you that the method of joint dialogue is a good thing for the European Union and it is true that I myself had the opportunity to express to the social partners, that is, both the shipowners and the unions, my wish to see them sign an agreement on this Convention.
The social partners who have the existing text do not have to renegotiate it but rather to select the relevant provisions to add to Community law. It seems now as if the prospect of a joint agreement by the end of 2007 is really plausible. As soon as it has an agreement from the social partners, the Commission will propose a directive to ensure that the provisions of the agreement will be respected in the whole of Europe.
Thanks to Parliament, we can expect the necessary ratification of the Convention and, thanks to the social partners, we have a joint agreement that will make it possible to speedily introduce the new provisions into European law. I think that in this way we shall have worked well together for seafarers' conditions and for a very important social advance, which will encourage, as you pointed out just now, the recruitment of young seamen, seamen whom the European Union needs in order to develop its maritime transport.
I warmly thank Parliament, Mr President, for its extremely determined action in support of this great Convention. I am happy to see that Europe is leading the movement and, in some way, helping to advance that globalisation with a human face that we need.
Thank you, Commissioner. I would like to congratulate the rapporteur, Mrs McDonald.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Annex - Commission Position
McDonald Report
The Commission can accept Amendments 1, 2 and 3.
Written statement (Rule 142)
in writing. - (ET) Maritime fields of activity provide work for 5 million people in the European Union. The Baltic Sea is our inland sea, the Mediterranean and Black Seas hold a central position in our foreign policy, and the Northern Dimension expands our area of responsibility to Arctic waters.
It is time we began to see the European Union also as a union of maritime states, and took a corresponding position in the world.
My homeland, Estonia, has been a maritime country for centuries. Ernest Hemingway noted that one could find an Estonian in every port in the world. In the last ten years, however, we have lost 57% of jobs in shipping.
Cargo ships have begun to operate under flags of convenience, and the people employed on them come from third countries that are willing to accept poorer working conditions. In total, there is a shortage of 17 000 people in European maritime transport. This is mainly due to the poor working conditions that prevail in this area.
We cannot permit the elimination of maritime-related jobs, especially when that leads to a reduction in the standards of maritime labour.
We cannot withdraw from a strategic sector that guarantees 90% of the world's shipping and 40% of shipping within the European Union. The ratification of standards for maritime work by our Member States would be a great step forward towards making those standards more universally accepted.
By helping to create fair competition in the global shipping business, we would essentially also be achieving the objectives of the Lisbon process by raising the European Union's competitiveness on the seas.
Competitive advantage that has been obtained at the expense of human life and health cannot be justified by any economic considerations. Standards that are dangerous to seamen and nature have no place in the 21st century.